
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1100
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Carson of Indiana
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the National Institutes of Health and the Centers for
		  Disease Control and Prevention should expand and intensify programs of research
		  and related activities regarding the population of older individuals living
		  with or at risk for HIV.
	
	
		Whereas from 2006 through 2007, newly diagnosed cases of
			 HIV increased 25 percent among individuals over the age of 50;
		Whereas since 2003, the number of women 50 years of age
			 and older who have been newly diagnosed with HIV has increased 40
			 percent;
		Whereas individuals over the age of 50 made up 15 percent
			 of newly diagnosed cases of HIV in 2007 and almost 17 percent in the first half
			 of 2008;
		Whereas the number of older individuals with HIV is
			 expected to increase substantially by 2015, with half of all individuals with
			 HIV in the United States being over the age of 50;
		Whereas few physicians are taught to start conversations
			 with their elderly patients about sex or HIV education and are less likely to
			 offer testing to older individuals;
		Whereas the number of newly diagnosed HIV infections in
			 older adults was 12 times higher among Blacks and 5 times higher among Latinos
			 than Whites;
		Whereas data collection should include an emphasis on
			 breaking down age groups, tracking risk factors for infection for older adults,
			 and behavioral data so the National Institutes of Health can better grasp what
			 intervention is necessary or effective; and
		Whereas more clinical research is needed for people over
			 50 living with or at risk for HIV, as it is imperative to gain a greater
			 understanding about how treatments interact with aging bodies: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that the National Institutes of Health and the Centers for
			 Disease Control and Prevention should expand and intensify programs of research
			 and related activities regarding the population of older individuals living
			 with or at risk for HIV.
		
